                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


ROBERT E. SPAETH,

             Plaintiff,

      v.                                                      Case No. 18-CV-1332

NANCY BERRYHILL,
  Deputy Commissioner for Operations,
  Social Security Administration,

             Defendant.


           ORDER APPROVING JOINT STIPULATION FOR REMAND


      On March 1, 2019, the parties filed a joint stipulation for remand for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). The stipulation will be

approved.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the parties’ joint

Stipulation for Remand for Further Proceedings Pursuant to Sentence Four of 42

U.S.C. § 405(g), ECF No. 20, is APPROVED.

      IT IS FURTHER ORDERED that the Commissioner’s decision is

REVERSED and this action is REMANDED to the Commissioner for further

administrative proceedings pursuant to sentence four of section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g). On judicial remand, the Appeals Council will

remand this matter to an administrative law judge to obtain medical expert

testimony, if warranted; reevaluate the claimant’s residual functional capacity and
the medical opinions of record; reevaluate the claimant’s subjective allegations in

accordance with Social Security Ruling 16-3p; and obtain supplemental vocational

evidence or otherwise comply with Social Security Ruling 00-4p to resolve all

apparent conflicts and articulate the resolution of any apparent conflicts between

the jobs identified and the Dictionary of Occupational Titles.

      FINALLY, IT IS ORDERED that the Clerk of Court enter judgment

accordingly.

      Dated at Milwaukee, Wisconsin, this 1st day of March, 2019.

                                              BY THE COURT:


                                              s/David E. Jones
                                              DAVID E. JONES
                                              United States Magistrate Judge




                                          2
